 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   JUAN ANDRES REYES,                                    Case No.: 2:19-cv-01013-APG-GWF

 4          Petitioner
                                                                          ORDER
 5 v.

 6 DIRECTOR JAMES DZURENDA, et al.,

 7          Respondents

 8

 9         Petitioner Juan Andres Reyes has submitted a pro se petition for writ of habeas corpus,

10 under 28 U.S.C. § 2254 (ECF No. 1-1). However, Reyes has failed to submit an application to

11 proceed in forma pauperis or pay the filing fee. Accordingly, this matter has not been properly

12 commenced. See 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2. Thus, this action will be

13 dismissed without prejudice to the filing of a new petition in a new action with either the $5.00

14 filing fee or a completed application to proceed in forma pauperis on the proper form with both

15 an inmate account statement for the past six months and a properly executed financial certificate.

16         I note that Reyes challenges the computation of his sentence, but it does not appear from

17 the petition that he has exhausted his state-court remedies. A federal court will not grant a state

18 prisoner’s petition for habeas relief until the prisoner has exhausted his available state remedies

19 for all claims raised. Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner

20 must give the state courts a fair opportunity to act on each of his claims before he presents those

21 claims in a federal habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also

22 Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the petitioner

23 has given the highest available state court the opportunity to consider the claim through direct
 1 appeal or state collateral review proceedings. See Casey v. Moore, 386 F.3d 896, 916 (9th Cir.

 2 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir. 1981).

 3         IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice to the

 4 filing of a new petition in a new action with either the $5.00 filing fee or a properly completed

 5 application to proceed in forma pauperis.

 6         IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as jurists of

 7 reason would not find the dismissal of this improperly commenced action without prejudice to be

 8 debatable or incorrect.

 9         IT IS FURTHER ORDERED that the Clerk shall send the petitioner two copies each of

10 an application form to proceed in forma pauperis for incarcerated persons and a noncapital

11 Section 2254 habeas petition form, one copy of the instructions for each form, and a copy of the

12 papers that he submitted in this action.

13         IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly and

14 close this case.

15         Dated: June 27, 2019

16                                                           _________________________________
                                                             U.S. District Judge Andrew P. Gordon
17

18

19

20

21

22

23



                                                    2
